Citation Nr: 1441358	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-06 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1984 to April 1987 and from July 1987 to December 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded the claim for additional development in June 2013 and it now returns for further appellate review.  

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2013 Board remand, the Board determined that the Veteran's most recent VA examination, conducted in July 2009, failed to discuss the functional impairment associated with his bilateral hearing loss and, as such, ordered that a contemporaneous VA examination be performed.  Thereafter, the Veteran was afforded another VA examination in August 2013.  While the examiner fully addressed the functional impairment that resulted from the Veteran's bilateral hearing loss, she concluded that the test results were not valid for rating purposes.  Specifically, she explained that such revealed questionable reliability as responses were inconsistent at times and the results were improved for the right ear and diminished slightly for the left ear, as compared to the July 2009 results.  As the August 2013 examination results are considered inadequate for rating purposes, a remand is necessary to obtain another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The record, to include a copy of this remand, must be made available.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.   The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss. 

The examiner should provide a complete rationale for any opinion offered.  

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

